Citation Nr: 0218688	
Decision Date: 12/24/02    Archive Date: 01/07/03

DOCKET NO.  00-18 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from April 1967 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision of the 
Department of Veterans Affairs (VA) Los Angeles, 
California, Regional Office (RO). 

In a May 2001 written statement, the veteran raised claims 
of entitlement to service connection for left ear hearing 
loss and tinnitus and for rheumatoid arthritis in his 
neck.  These matters are referred to the RO for 
appropriate development and consideration.

In September 2002, the veteran appeared in Los Angeles, 
California, for a videoconference hearing before the 
undersigned Acting Board Member, sitting in Washington, 
D.C.  At the hearing, the veteran raised the issue of 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  
The matter is referred to the RO for appropriate 
development and consideration.


FINDING OF FACT

Giving the benefit of the doubt to the veteran, the 
objective and competent medical evidence of record 
demonstrates that his service-connected post-traumatic 
stress disorder (PTSD) has effectively resulted in total 
social and occupational impairment that precludes him from 
securing or following substantially gainful employment and 
is manifested by such symptoms as emotional volatility, 
social isolation, anxiety and depression and panic 
attacks.




CONCLUSION OF LAW

Resolving the veteran the benefit of the doubt in the 
veteran's favor, the schedular criteria for an evaluation 
of 100 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 
5100-5103, 5103A, 5106-5107 (West 1999 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 
9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service connection for PTSD was granted by the RO in a 
February 1998 rating decision.  An initial disability 
rating of 10 percent was assigned.

A March 1998 VA treatment note reflects the veteran's 
complaints of irritability, agitation, anger and 
depression.  On examination, he was oriented times three, 
anxious, angry and depressed.  His affect was blunted.  
There were no psychotic symptoms and no suicidal or 
homicidal ideations.  The veteran's diagnosed PTSD was 
treated with prescribed medication but he declined 
individual psychotherapy.

VA treatment notes dated from April through November 1998 
indicate that the veteran's symptoms were consistent with 
those reported in March 1998.  He complained of anxiety 
and insomnia.  The examiner reported a blunted affect but 
no psychotic symptoms.

In November 1998, the RO received the veteran's claim for 
an increased rating for his service-connected PTSD.   

A February 1999 VA medical record indicates that the 
veteran's mood was angry and that he was somewhat 
depressed.  His affect was constricted and he was oriented 
times three.  There were no psychotic symptoms.  The 
diagnosis was PTSD with significant recurrent stressors.

A July 1999 VA psychiatry note indicates that the veteran 
took a combination of medications for his psychiatric 
disorder, including Ritalin, Valium and trazodone.  He 
reported feeling somewhat better and his sleep improved, 
with more energy and ability to concentrate.  His mood was 
slightly depressed and anxious and his affect was 
constricted.

In July 1999, VA afforded the veteran an examination 
performed by S.A.M., M.D., a private psychiatrist.  
According to the examination report, the veteran 
experienced insomnia and had flashbacks about killing 
babies in Vietnam.  The veteran was socially isolated and 
did not like being around people.  He angered easily and 
was irritable.  He was arrested for fighting.  The veteran 
said that he stopped working in 1996 due to back problems 
and increasing PTSD symptoms.  He was divorced about seven 
years ago, married four times and had difficulty getting 
along in relationships.

On examination, the veteran was alert and oriented to 
time, place and person.  He was disheveled.  He showed 
inappropriate levels of anger.  He had no problems 
communicating although he said he could not read or write.  
He was angry.  His affect was appropriate to thought 
content.  The veteran was able to maintain minimum 
personal hygiene and other basic activities of daily 
living.  He did not show any obsessive or ritualistic 
behavior.  His rate and flow of speech were normal and 
relevant.  His recent and long-term memory were intact.  
The veteran reported panic attacks and poor impulse 
control.  He had no homicidal ideations, but admitted to 
suicidal thoughts in the past.  He had no hallucinations 
and no delusions.  The Axis I diagnosis was PTSD.  Dr. M. 
assigned a score of 47 on the Global Assessment of 
Functioning (GAF) scale (denoting some impairment in 
reality testing or communication or serious impairment in 
social and occupational functioning).  The psychiatrist 
commented that the veteran's GAF score was "supported by 
[the veteran's] inability to hold a job because of his 
PTSD and serious impairment in interpersonal relationships 
as manifested by his isolation from family and friends."

In October 1999, the RO awarded a 30 percent disability 
rating for the veteran's service-connected PTSD.

The veteran continued to be seen regularly at the VA 
outpatient clinic and took a combination of medications to 
treat his psychiatric disorder.  A December 1999 VA 
treatment note indicates that he had significant PTSD 
symptoms, including intrusive memories.  The physician 
assigned a GAF score of 40.

A March 2000 VA treatment note indicates that the veteran 
was alert and oriented times three.  His mood was somewhat 
depressed and slightly anxious.  His affect was 
constricted.  He was diagnosed with PTSD that was improved 
on medication but with persistent symptoms.  A GAF score 
of 40 was assigned.  A May 2000 treatment note also 
reflects a GAF score of 40.

A December 2000 VA medical record indicates that the 
veteran was alert and oriented times three.  His mood was 
somewhat depressed and angry and his affect was 
constricted.  There were no psychotic symptoms or suicidal 
or homicidal ideations.  The examiner diagnosed PTSD with 
persistent symptoms and stressors.

When seen in the VA outpatient clinic in January 2001, the 
veteran reported nightmares, flashbacks and severe startle 
reactions.  The veteran indicated that he felt uneasy 
around people and sometimes found his visits to the VA 
upsetting.  A February 2001 VA treatment note shows that a 
GAF score of 50 was assigned.

According to an April 2001 written statement from the 
veteran's VA physician, the veteran was diagnosed with 
PTSD and had a GAF score of 45.  A later-dated April 2001 
VA medical record reflects a GAF score of 65.

When seen in the VA outpatient clinic in November 2001, 
the psychiatrist noted that the veteran's eyes were red, 
his hair was long, he had a two-day growth of beard and he 
was dirty and not well groomed.  The veteran reported that 
he never slept well.  He indicated that he lived alone and 
preferred being away from people.  It was noted that the 
veteran was a drug abuser and preferred amphetamines and 
alcohol.  He drank four or five whiskeys a day for two 
weeks or so and then stopped for one day or one week.  He 
last drank several days earlier and last used amphetamines 
approximately a week earlier.  Pertinent diagnoses were 
polysubstance abuse, depressive disorder, not otherwise 
specified, and PTSD.

In December 2001, the RO awarded a 50 percent disability 
evaluation to the veteran's service-connected PTSD.

At his September 2002 Board hearing, the veteran testified 
that he lived alone and was not capable of working.  He 
indicated that he had last worked in 1996 and had problems 
at his previous jobs because of his difficulty interacting 
with people.  He stated that he had flashbacks, two to 
three times a day, and frequent nightmares.  He also had 
difficulty sleeping, even on the nights he did not have 
nightmares.

In an October 2002 written statement, the veteran's VA 
treating psychiatrist noted that the veteran continued to 
experience symptoms related to PTSD.  The VA psychiatrist 
indicated that the veteran experienced persistent 
distressing memories of Vietnam, including thoughts, 
perceptions and images.  The doctor stated that the 
veteran had persistent nightmares and suffered from 
generalized anxiety disorder and panic attacks.  In 
addition, the psychiatrist said that the veteran had 
severe outbursts of anger.  The doctor noted that the 
veteran had been married and divorced times due to the 
fact that PTSD had caused severe impairment in his 
occupational, social and other important areas of his 
daily life.  It was further noted that the veteran's 
psychiatric disorder was treated with psychotropic 
medication.  According to the psychiatrist, the veteran 
led an isolated life and had a GAF score of 45.  In the VA 
psychiatrist's opinion, the veteran's "symptoms preclude 
his effectively working with others or maintaining gainful 
employment."  The doctor said it was "clear that he is 
unable to maintain attention and concentration to even 
carry out simple job instructions due to the marked 
impairment in his function resulting from P.T.S.D. and the 
comorbid symptoms of depression and anxiety."

An October 2002 written statement from the veteran's 
friend is to the effect that she knew the veteran for over 
fifteen years.  She indicated that the veteran had become 
more and more reclusive in that time period.  She also 
reported that the veteran expressed fits of rage and 
violence.

A November 2002 letter from neighbors of the veteran 
indicates that the veteran became more reclusive over the 
past ten years.  In addition, the veteran's neighbors 
noted that they had witnessed several of the veteran's 
angry outbursts.

II. Analysis

A. Veterans Claims Assistance Act

The appellant has requested an increased rating for his 
service-connected PTSD.  Before addressing this issue, the 
Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 2002)), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to 
be discharged.  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases that 
had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, 
the U.S. Court of Appeals for the Federal Circuit has 
recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board 
to consider the matters on appeal in light of the VCAA 
sections codified at sections 5102, 5103 and 5103A is not 
required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991 & Supp. 2002).  Therefore, for purposes 
of the present case, the Board will assume that the VCAA 
is applicable to claims or appeals pending before the RO 
or the Board on the date of its enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The intended 
effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will 
provide a claimant who files a substantially complete 
application for VA benefits.  These new regulations also 
provide guidelines regarding VA's duties to notify 
claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of 
the date of enactment of the VCAA, interpret and implement 
the mandates of the statute, "and do not provide any 
rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  For the reasons discussed below, the Board 
finds that the requirements of the VCAA and the 
implementing regulations, to the extent they are 
applicable, have been satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants 
of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain 
a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  The examination 
obtained by VA in July 1999 fulfills these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement 
of the case (SOC), and supplemental statement of the case 
(SSOCs), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish an 
increased rating.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), 
infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)). 
Further, in a November 2002 letter, the Board advised the 
veteran of the Veterans Claims Assistance Act and the new 
duty-to-assist regulations.  A copy of that letter was 
also sent to the veteran's accredited service 
representative.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (noting that VA must communicate with claimants 
as to the evidentiary development requirements of the 
VCAA).  In December 2002, the veteran submitted additional 
medical and non-medical evidence in support of his claim.

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that 
any additional information or evidence is needed to 
substantiate his claim.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C. § 5103).  
Likewise, it appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that he 
has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make 
a decision on the claim.  VCAA § 3(a) (codified at 38 
U.S.C. 5103A(d)).  The medical examination obtained by VA 
in July 1999 that is described above satisfied this 
obligation.  Thus, the Board is satisfied that all 
relevant facts have been properly and sufficiently 
developed, and that the appellant will not be prejudiced 
by our proceeding to a decision on the basis of the 
evidence currently of record regarding his claim for an 
increased rating for PTSD.

Of necessity, because the RO did not have the opportunity 
to adjudicate the veteran's claim pursuant to the VCAA, 
the Board has considered the applicability of Bernard v. 
Brown, supra.  In Bernard, the Court held that, before the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  As 
discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification 
and development actions required by the new legislation 
appear to have been completed to the extent necessary 
under the circumstances.

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA, to the extent it 
is applicable.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court 
has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc); see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 
(codified as amended at 38 U.S.C. § 5107(b)).

B. Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2002) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of his 
service-connected PTSD, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating 
purposes.  In addition, it is the judgment of the Board 
that this case presents no evidentiary considerations that 
would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at 
issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, 
found in 38 C.F.R. Part 4 (2002).  The Board attempts to 
determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 
(2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When applying the rating schedule, it is not 
expected, especially with more fully described grades of 
disabilities, that all the cases will show all the 
findings specified.  38 C.F.R. § 4.21 (2002).

The assignment of a particular diagnostic code is 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code 
may be more appropriate than another based on such factors 
as an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  In reviewing 
the claim for a higher rating, the Board must consider 
which diagnostic code or codes are most appropriate for 
application of the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

When entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. Although a rating specialist is directed to 
review the recorded history of a disability in order to 
make a more accurate evaluation,  see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, at the time of an initial rating, 
separate ratings can be assigned for separate periods of 
time based on the facts found, i.e., "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 

Under Diagnostic Code 9411, PTSD is evaluated under the 
general rating formula used to rate psychiatric 
disabilities other than eating disorders.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411.  A 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty 
in establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is 
occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions 
or hallucinations; gross inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation or own name.  Id.

When it is not possible to separate the effects of a 
nonservice-connected condition from those of a service- 
connected condition, reasonable doubt should be resolved 
in the appellant's favor with regard to the question of 
whether certain signs and symptoms can be attributed to 
the service- connected condition.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102 
(2002).  In light of the above, the Board shall consider 
all of the veteran's various symptoms in assigning a 
rating for his PTSD.  See Mittleider v. West, 11 Vet. App. 
at 182.

After considering all of the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 
100 percent rating are met at the veteran's service-
connected PTSD has effectively resulted in total 
occupational and social impairment.  The Board finds that 
the medical evidence shows that the veteran is 
unemployable due to the disability at issue.  See 
Mittleider.  In fact, two psychiatrists have attributed 
the veteran's inability to work to the service-connected 
PTSD.  In July 1999, Dr. S.M. assigned a GAF score of 47 
and said that the veteran's GAF score was supported by his 
inability to hold a job because of the veteran's PTSD and 
serious impairment in interpersonal relationships as 
manifested by his isolation from his family and friends.  
Moreover, in an October 2002 written statement, the 
veteran's treating VA psychiatrist assigned a GAF score of 
45 and opined that the veteran's symptoms precluded his 
effectively working with others or maintaining gainful 
employment.  The VA psychiatrist said that it was clear 
the veteran was unable to maintain attention and 
concentration to even carry out simple job instructions 
due to the marked impairment in his functioning resulting 
from PTSD and the comorbid symptoms of depression and 
anxiety.  VA medical treatment records assigned a GAF 
score that ranged from 40 to 65, denoting some impairment 
in reality testing or communication or major impairment in 
several areas, such as work, family relations, judgment, 
thinking or mood or some moderate or mild impairment in 
social and occupational functioning.  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-
IV)).  Under DSM-IV, a GAF score of 21-30 indicates the 
presence of some danger to hurting ones self or others or 
gross impairment in communication or behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communications or judgment.  A GAF score of 
31-40 indicates some impairment in reality testing or 
communication, or major impairment in several areas, such 
as work, family relations, judgment, thinking or mood.  A 
GAF score of 41-50 indicates serious symptoms or any 
serious impairment in social and occupational functioning.

Further, the veteran's PTSD symptomatology included 
blunted affect, depression, anxiety, irritability, 
nightmares and intrusive recollections of combat-related 
events.  In reaching this decision, the Board recognizes 
that the veteran's ability to work was at times attributed 
to nonservice-connected disorders and the records also 
allude to some possible history of substance abuse.  
Nevertheless, the record also establishes that he was 
treated for chronic, debilitating symptoms nondissociable 
from the service-connected PTSD, that included depression, 
anxiety and difficulty managing anger and that, for all 
intents and purposes, precluded him from gainful 
employment.  Resolving the benefit of the doubt in the 
veteran's favor, the Board concludes that the criteria for 
the assignment of a 100 percent rating for PTSD have been 
satisfied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.125, 
4.130, Diagnostic Code 9411.


ORDER

An increased rating of 100 percent for PTSD is granted, 
subject to the law and regulations applicable to the 
payment of monetary benefits.



		
	D. J. DRUCKER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

